Citation Nr: 0733906	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right status post partial medial meniscectomy with 
chondroplasty (right knee disability), currently rated as 10 
percent disabling.

2.  Entitlement to an increased rating for medial ligament 
laxity of the right knee associated with the veteran's 
service-connected right knee disability, currently rated as 
10 percent disabling.  


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1981 to October 
1984.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a February 2006 Board Remand.  This matter was 
originally on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which assigned a temporary total 
rating pursuant to 38 C.F.R. § 4.30 due to the need for 
convalescence after knee surgery for a period of two months, 
after which, the current 10 percent rating for the status 
post right partial medial meniscectomy with chondroplasty was 
confirmed and continued.  The RO also assigned a separate 10 
percent rating for the veteran's service-connected right knee 
disability based on mild laxity.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that the veteran requested a Travel Board 
hearing in his February 2004 VA Form 9.  The RO sent 
correspondence in September 2005 advising the veteran that 
his hearing had been scheduled in October 2005; however, it 
is noted that the veteran failed to appear for the scheduled 
hearing before the undersigned Veterans Law Judge.  
Accordingly, the Board proceeded with appellate review and 
issued a decision in February 2006 that denied the veteran's 
claim for an extension of a temporary total rating based on 
the need for convalescence following right knee surgery 
beyond July 31, 2003 pursuant to 38 C.F.R. § 4.30 and 
remanded the issues reflected on the title page of this 
decision.  

In March 2006, the veteran submitted a written statement in 
which he stated that he had received a letter from VA in late 
February 2006 that indicated that he had failed to report for 
a scheduled Travel Board hearing; however, he explained that 
he had never received notification of the scheduled hearing 
and asked that his Travel Board hearing be rescheduled.  The 
undersigned Veterans Law Judge found good cause had been 
shown for the veteran's failure to appear for the hearing and 
granted the veteran's motion for a new hearing in October 
2007 because the September 2005 notification letter had 
partially misstated the veteran's address.  The Board further 
sent correspondence to the veteran in October 2007 that 
advised him that good cause had been shown for not attending 
the prior scheduled Board hearing and, consequently, his 
claims file would be returned to the Oakland RO to be placed 
on the Board's Travel Board hearing docket.  

In light of the foregoing, the Board finds that a remand in 
order that the RO may reschedule the veteran for a Travel 
Board hearing is warranted in this case.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing in Oakland, California before a 
Veterans Law Judge from a traveling 
section of the Board at the next available 
opportunity.  

The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

